SENTENCIA
El 13 de marzo de 1996 el Ledo. Rafael Nadal Arcelay —socio del bufete Cancio Nadal, Rivera & Díaz— solicitó al Departamento de Estado una credencial de prensa. Éste acompañó su solicitud con una certificación del Sr. Adal-berto Morales, Director de Producción del Canal 40 de te-levisión, en la cual exponía que se desempeñaba como re-portero y analista de noticias en el programa Análisis Noticioso. Aunque en el formulario provisto por el Depar-tamento de Estado consignó que se dedicaba día a día a la búsqueda de información y que el periodismo era su principal medio de vida, luego admitió a la Sra. Joanisabel González, representante de información de la Oficina de Comunicaciones del Departamento de Estado, que su me-*744dio principal de vida era el ejercicio de la profesión de abogado.
Con vista a esa aclaración, al otro día se le denegó la credencial de prensa y, con ello, el beneficio de una tablilla especial. Se fundamentó en que el licenciado Nadal Arcelay no se dedicaba diariamente a la búsqueda de información ni el periodismo constituía su medio principal de vida, se-gún lo exigido por la Sec. 2-408(e) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 488(e), y por el Reglamento para Regir la Expedición, Renovación, Cance-lación, Uso y Responsabilidades de las Certificaciones de Prensa Núm. 5285, Departamento de Estado, 3 de agosto de 1995. Previo el trámite de reconsideración, el licenciado Nadal Arcelay acudió en revisión al Tribunal de Primera Instancia, Sala Superior de San Juan.(1)
El 30 de junio de 1997 dicho foro apelativo (Hons. Rivera de Martínez, Cabán Castro y Rivera Pérez, Jueces) revocó la determinación del Departamento de Estado y or-denó la celebración de una vista. Aunque no declaró in-constitucional el requisito reglamentario, lo intimó al fun-damentar su decisión en el caso Disidente Univ. de P.R. v. Depto. de Estado, Caso Núm. KLAA9600034, el cual inva-lidó dicho requisito. Inconforme, el Depto. de Estado apeló. (2)
*745I
Procede revocar. En Disidente Univ. de P.R. v. Depto. de Estado, 145 D.P.R. 689 (1998), validamos el requisito de la Ley de Vehículos y Tránsito de Puerto Rico y del reglamento antes aludido, de que la expedición de una credencial de prensa y con ello, su único beneficio, la tablilla especial de prensa, conlleva que el solicitante sea un miembro de la prensa activa, que se dedique diariamente a la búsqueda de información y que el periodismo constituya su medio principal de vida.
Es obvio que el licenciado Nadal Arcelay no reúne los requisitos. Admitió que el periodismo no constituye su me-dio principal de vida y sí su profesión de abogado. Ante tales circunstancias, el Departamento de Estado actuó con-forme a derecho al negarse a expedirle la credencial. Ello torna innecesaria la vista ordenada por el foro apelativo.

Se dicta sentencia revocatoria.

Lo pronunció y manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Hernán-dez Denton emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Aso-ciado Señor Corrada Del Río se inhibió.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


 Posteriormente, el recurso fue trasladado al Tribunal de Circuito de Apelaciones.


 Plantea:
“1. Erró el Tribunal Apelado al sostener la inconstitucionalidad de aquella parte de los artículos IIA, IIIB y IVB del Reglamento Para Regir la Expedición, Renovación, Cancelación, Uso y Responsabilidades de las Certificaciones de Prensa ... que para otorgar una credencial de prensa requieren que el solicitante ejerza el periodismo como medio principal de vida.
“2. Erró el Tribunal Apelado al concluir que en virtud de lo dispuesto por la Ley de Procedimiento Administrativo Uniforme, ... en el caso de autos el Departa-mento de Estado está obligado a celebrar una vista adjudicativa.” Apelación, págs. 6-7.